Citation Nr: 1531314	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-02 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for a left upper extremity disability. 

3.   Entitlement to service connection for a left wrist disability.  

4.  Entitlement to service connection for a left hand condition.    

5.  Entitlement to service connection for a left eye condition (claimed as left eye pain).  

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a cervical spine disability. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a general medical induced mental disorder (claimed as post-traumatic stress disorder). 

9.  Entitlement to service connection for migraines (claimed as chronic and severe headaches). 

10.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran originally claimed service connection for PTSD, he has been formally diagnosed with depression and anxiety.  In light of Clemons, the Board expanded the service connection claim for PTSD as a claim for an acquired psychiatric disability to encompass all psychiatric impairments of record, as noted on the first page of this decision.  

The Veteran testified at an August 2012 Videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  In December 2013, the case was remanded for additional development, and the RO complied with the instructions.

After certification to the Board, VA has received a number of relevant documents including updated VA treatment records through April 24, 2015, which have been associated with the Veteran's electronic claims file in the Virtual VA system.   The Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) review of this evidence with an April 2015 brief.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral foot condition claimed as residuals of a corn removal surgery was not aggravated by his active service.

2.  The Veteran's current bilateral foot disabilities including degenerative changes, and peripheral neuropathy, have no etiological relationship to service. 

3.  The Veteran pre-existing left arm fracture was not aggravated by his active service.

4.  The Veteran's left wrist disability is not etiologically related to service, to include service connected disabilities.

5.  The Veteran's claimed left hand condition is not etiologically related to service.

6.  The Veteran's pre-existing left eye disability is a refractive error, and there is no evidence of a superimposed disease or injury during service resulting in additional disability.   

7.  The Veteran's low back disability is not etiologically related to service.

8.  The Veteran's cervical spine disability is not etiologically related to service.

9.  The Veteran's acquired psychiatric disorder is related to non-service connected disabilities causing chronic pain and does not have an etiological relationship to active service. 

10.  The Veteran does not have a current migraine disorder. 

11.  The Veteran has a history of seizures not etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  The criteria for service connection for aggravation of a left arm disability have not been met. 38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

3.  The criteria for service connection for a left eye disability have not been met. 
38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

4.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a claimed left hand condition have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for service connection for migraines have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

10.  The criteria for service connection for a seizure disorder have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

A.  Pre-Existing Conditions 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current 
.disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A Veteran is generally presumed to have been in sound condition upon entrance to active duty service except for any disorders noted on the entrance examination.  
38 U.S.C.A. § 1132.  However, here, the Veteran's March 1982 entrance examination noted a prior surgery on the Veteran's feet to remove corns, a 1974 left arm fracture, and bilateral visions issues.  Since these conditions were noted on the entrance examination, they are considered pre-existing conditions.   38 C.F.R. 
§ 3.304(b).  The presumption of soundness does not apply.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

1.  Bilateral Feet

The Veteran asserts that his current bilateral foot pain relates to an injury that preexisted service, but was aggravated in-service.  At his hearing, the Veteran testified that he wore military boots during service which aggravated his foot problems.  

On the March 1982 entrance examination report, the examiner noted that the Veteran had surgery to remove corns from his feet.  The Veteran later reported that this surgery took place when he was in the 9th grade.  

Despite the Veteran's assertions, the Veteran reported no issues related to his prior corn surgery and did not undergo treatment for any residuals of corns during service.  The only foot related treatment during service occurred three years after entrance in November 1985.  During that sick call visit, the Veteran complained of pain between the fourth and fifth toes of both feet.  He reported that the pain was in the location of his prior corn surgery.  However, examination of the feet revealed the presence of ulcers between the fourth and fifth digits attributable to athlete's foot, a fungal infection, and not the prior corn surgery.  The occurrence of athlete's foot is the only reported claim of foot pain throughout service.  At the September 1987 separation examination, the Veteran reported no issues with his feet. 

Post-service, the Veteran contends that he continued to have bilateral foot pain as a result of the prior corn surgery.  Although the Veteran contends that his foot pain is the result of his prior corn surgery, he is the only one making that assertion.  Even though a lay person is competent to discuss observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  The Veteran's claimed foot condition falls in the latter category and requires medical expertise to assess.  

The Board's review of the medical evidence of record does not reveal that the Veteran had any residual effects from the prior corn surgery at any point during the appeal.  In September 2009, x-rays taken by a VA podiatrist noted the absence of the middle phalanges of both toes; however, no residual effects of the surgery decades earlier were noted by the VA podiatrist.  The nature of the bilateral foot condition is complex with multiple etiologies, as noted in the medical record.  No physician or medical professional has related the Veteran's current foot pain or diagnoses to the prior corn surgery.  

In sum, there is no evidence that the Veteran's foot pain, either during or after service, is related to the prior corn surgery.  Even though the Veteran asserts service connection based on aggravation, the chronic foot pain he claims he now has as a result of the prior corn surgery is caused by a post-service issue wholly unrelated to service (discussed more below).  Without evidence the prior corn surgery was somehow aggravated by service, the claim based on aggravation is denied. 

Direct Basis

Even though the Veteran's claim has failed on the basis of aggravation, the Board has also evaluated the claim on a direct basis due to a number of current foot-related disabilities.  In November 2006, the Veteran's feet were evaluated at Womack Army Medical Center based on the Veteran's complaints of pain.  The evaluating medical professional reported that issues in the left middle foot were probably degenerative.  

In August 2008, complaints of foot pain appeared again when the Veteran was evaluated at the First Health Family Care Centers.  The evaluating medical professional opined that the foot pain appeared to be more of an issue of neuropathy.  In June 2009, an electrodiagnostic study of the bilateral lower extremities suggested peripheral neuropathy with possible right S1 lumbar radiculopathy.  Evidence of neuropathy of the feet is also seen in a June 2010 neurological evaluation at Pinehurst Neurology, PA. 

In September 2009, the Veteran's feet were evaluated by a VA podiatrist who reviewed x-rays.  The Veteran's feet were absent middle phalanges of both toes, the Veteran was flat footed, and his toes were in an adductovarus position.  The podiatrist also noted that the Veteran had edematous and cicatrix of the 5th toes bilaterally. 

None of the Veteran's current issues were seen in service including on the entrance and separation examinations, and the many sick call visits.  Furthermore, none of these conditions have a fungal etiology as possibly related to the in-service athlete's foot.  These conditions were first mentioned as they appear on the record with the condition closest to separation occurring 19 years after service.  There is no suggestion that these post-service foot disorders are somehow related to his service.  In fact, 2011 records from First Health Family Care indicate he has persistent bilateral stocking neuropathy from spinal stenosis and June 2012 records from that facility include diagnosis of hereditary & idiopathic peripheral neuropathy. 

In sum, the Veteran's preexisting foot disability as related to a prior corn surgery is not shown to have been aggravated by an event or injury in service.  Even though the Veteran has a number of current foot conditions that have been linked to the Veteran's asserted foot pain, these conditions have no etiological basis in service and were not diagnosed until decades after separation.  Therefore, the preponderance of the evidence is against the claim.  

2.  Left upper extremity 

Upon entry to service in 1982, the Veteran reported having previously incurred a fracture of the left arm.  Since an injury to the left arm preexisted service, the Board reviewed the record for evidence of a left arm injury during service or for any arm related complaints that could suggest aggravation.  However, no in-service injury to the left arm was noted in service.  During service, the Veteran made no complaints and received no treatment for a left arm condition.  The September 1987 separation examination report revealed that the Veteran's upper extremities functioned within normal limits.  No injury affecting the left arm was noted.   Without any evidence of any residual of the left arm fracture shown during service, there is no support for the contention that it was potentially aggravated by service.  Accordingly, service connection of the left arm based on aggravation is denied.

3.  Left Eye

The Veteran asserts that he has left eye pain.  At the hearing, he testified that one of his eyes was lower than the other, and sometimes he is crossed eyed.  No mention of eye pain is made throughout the Veteran's service and post-service record except in connection with this appeal.  The only deficits of the left eye are vision loss, which was noted on the March 1982 entrance examination.  On the March 1982, entrance examination, the Veteran reported wearing glasses.  Upon evaluation, the Veteran's distance vision in the left eye was 20/70 uncorrected.  His vision was able to be corrected to 20/30 in the left eye.  

Refractive errors cause poor visual acuity.  Refractive errors are considered congenital or development conditions.  Such conditions are not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection can only be granted if there was a superimposed disease or injury during service that resulted in additional disability.  Here, there is no evidence that the Veteran experienced any other eye injury or disease other than a loss of visual acuity.   Accordingly, the claim must be denied.

B.  Claimed Conditions Began In Service 

As noted in the previous section, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis for a showing of chronic disease of arthritis.  For arthritis to be considered chronic in service, it must manifest to a degree of 10 percent or more within one year after the date of separation.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

1.  Left wrist and Left Hand

In June 2007, the Veteran fractured his left wrist, approximately 20 years after separation.   The Veteran had a seizure causing him to fall off a scooter onto his left arm.  The fall caused a fracture to the Veteran's left wrist.  The Veteran fell on his wrist a second time during a seizure in July 2007, a day before he underwent an open reduction and internal fixation procedure at Gateway Regional Medical Center to repair the fracture.  

Since the left wrist injury clearly occurred post-service, the current disability must be related to a service-connected disability for this condition to be service connected.  However, the Board has declined to service-connect the seizure disorder, which was the cause of the falls.  Since there is no basis to link the current left wrist injury to service, the service connection claim for a left wrist disability is denied. 

The Veteran also claims, generally, that the left wrist condition is possibly a residual of the left arm fracture which he feels was aggravated by service.  As for the left hand, the Veteran makes no specific contentions of a left hand disability other than as a residual of the pre-existing left arm condition.  However, the Board has declined to service-connect the asserted preexisting left arm injury.  Since the basis of this claim, the left arm injury, has not been service connected, the Veteran's service connection claim for a left hand and wrist disability is also denied.   He has made no assertions as to in-service left hand/wrist injuries, and there is no medical evidence suggesting a possible relationship to service.

2.  Lumbar and Cervical Spines 

The Veteran asserts that he has neck and back pain attributable to a motor vehicle accident in service.  On the March 1982 entrance examination, the Veteran reported no problems with his back or cervical spine and none were noted on examination.  The Veteran reported being in good health and did not need any medication.  After entrance, the Veteran did not make complaints or receive treatment related to any injury or disease associated with his back or neck.  At the September 1987 separation examination, the back and cervical spine continued to function within normal limits. 

The post-service medical record relates the Veteran's lumbar spine disability to an incident unrelated to service.  The first notations of back pain are seen in treatment records from the Womack Army Medical Center (AMC) in August 2006, nearly 20 years after service, with complaints of pain to the mid and low back.  At the time, the Veteran reported no trauma associated with this pain.  The Veteran has a history of lumbar tenderness on palpation, and muscle spasm of the low back in the left paraspinal region.  The Veteran reported that the pain began five months earlier (i.e., in March 2006).  

At a subsequent evaluation at the Womack AMC, the Veteran indicated a trauma as related to his reported symptoms, a motor vehicle accident on Christmas in 1997 occurring 10 years after service.  The Veteran reported prolonged service in federal hazardous waste management.  The treating physician opined that the spine disability was likely due to compression fractures.  Later MRI scans taken in February 2007 MRI scans of the lumbar spine revealed mild multi-level degenerative disc disease and a compression fracture at the T12 and mild to moderate central canal stenosis at L3-L4 and a disc bulge at the L4-L5.  When he sought treatment at Carolina Neurological Services in September 2009, he reported a history of back pain dating back to 2007.  At the Fayetteville Pain Center later in 2009, he again reported 2007 as date of onset.

Although the Veteran states he was in a motor vehicle accident during service, he did not seek treatment, and he still denied back pain at exit.  In the medical records that pre-date his claim for compensation with VA, not only does he not provide a history of back pain dating back to service, but the only trauma he mentions is a post-service accident and post-service job activities.  Without evidence of back issues during service, post-service reports of pain documented more than 20 years after service, and absolutely no suggestion in the medical evidence that the back conditions are somehow related to service, the Board finds the preponderance of the evidence against the claim. 

Neck pain was first noted in March 2010.  MRI scans revealed mild broad-based disc protrusions (disc bulges without canal or foraminal stenosis C2/3 to C6/7 and a compression of the C7 vertebra.  Treatment three years prior in September 2007 at the Womack AMC revealed no issues with the cervical spine.  With the first issues of neck pain occurring more than 23 years after service, and no evidence in service, the preponderance of the evidence is against a claim of service connection for the neck disability.  

As discussed above, lay persons are competent to provide opinions on some medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  However, here, the Veteran is not competent to render an etiology opinion for his back and neck disabilities.  These conditions are complex medical conditions requiring medical expertise to both diagnose and determine their etiology.  The Veteran lacks this expertise.  Based on the medical record, the back and neck conditions are wholly unrelated to service based on when complaints were first made and diagnosed, and the fact that there was no injury or disease in service related to either condition.  Ultimately, the claims are denied. 

3.  Acquired Psychiatric Disability 

The Board expanded the Veteran's claim of service connection for PTSD to include any acquired psychiatric condition.   The Veteran emphatically asserts that he has been diagnosed with PTSD.  

Establishing service connection for PTSD requires a slightly different set of criteria from the general standard.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a). 

The Veteran contends that the basis of this diagnosis comes from an October 2010 positive PTSD screen.  The Board notes that a PTSD screening is not the same as a diagnosis.  Based on the positive PTSD screen, the social worker referred him to mental health for a full evaluation and that was scheduled for January 2011.  The report of that visit indicates, again, a consult was ordered based on the positive PTSD screen and was referred for "diagnostic clarification."  The examiner discussed the various diagnostic criteria for PTSD, but ultimately diagnosed the Veteran with depression NOS (not otherwise specified).  Without a current PTSD diagnosis, there can be no valid service connection claim. 

The Board next reviewed whether any other psychiatric disabilities of record could be service connected.   The Veteran has been diagnosed with depression, anxiety, and a general medical induced psychiatric disorder.  The Veteran contends that his psychiatric conditions were due to his daughter passing away in 1986, seeing a soldier commit suicide and seeing a soldier shooting another solider.  The daughter's death was verified through the completed gravestone application.  The other events could not be verified by the Joint Services Records Research Center (JSRRC) due to insufficient evidence, as noted in a July 2009 letter from a JSRRC Coordinator.  No reports or treatment for psychiatric conditions occurred during service based on the service treatment record.  The Veteran also did not present with any personnel issues that may indicate difficulties in service.  

In 2009, the Veteran established care at VA, and he underwent a mental health intake at the Fayetteville VAMC in August 2009.  He complained of feeling down for about the prior year, and related his depression to his chronic back and leg pain.  There, the Veteran was diagnosed with a general medical condition induced mood disorder.  Although earlier medical records are part of the file, this appears to be the first time the Veteran specifically sought mental health treatment.  

In October 2010, the Veteran stated that he had been having nightmares about the death of his 18 month old daughter.  He reported how he was on active duty when his daughter became sick, and he was asked at that time to make decisions about life support.  He felt guilt about that decision.  Based on a positive PTSD screen, the social worker referred him to mental health for a full evaluation and that was scheduled for January 2011.  The report of that visit indicates again, a consult was ordered based on the positive PTSD screen and was referred for "diagnostic clarification."  The examiner discussed the various diagnostic criteria for PTSD, but ultimately diagnosed the Veteran with depression NOS (not otherwise specified). 

First, it appears the psychiatric symptoms complained of appear to be due to the Veteran's physical issues rather than any reported incident in service.  There is diagnosis of general medical condition induced mood disorder, and the complaints of pain are related to conditions that are not service-connected.  When the Veteran was diagnosed with depression at the January 2011 evaluation, the examiner noted that the Veteran was in a lot of pain and that the pain had a greater impact on his life than anything else.  Therefore, since the mood disorder is due to pain from nonservice-connected conditions, service connection is not warranted.
Second, even though the Veteran has, at times, discussed the death of his daughter, treating mental health professionals have not suggested this has played a role in his current psychiatric disabilities.  It is certainly reasonable that he has lingering feelings and issues about her death, and the Board does not mean to suggest otherwise.  But no medical professional has linked it to the psychiatric symptoms he began to complain of 20 years after service.  Accordingly, the preponderance of the evidence is against the claim. 

4.  Migraines

The Veteran reports that he has migraines that are related to service.  Upon entrance examination in March 1982, the Veteran did not have any issues with headaches.  However, during service, in July 1985, the Veteran reported having intermittent headaches.  Those headaches were etiologically related to a viral infection, enteric fever and Acinetobacter bacteremia, a disease the Veteran contracted during service overseas in the Philippines.  Upon separation, the Veteran did not list headaches as an issue and none were noted on the separation examination. 

Post-service, aside from the Veteran's complaints on the record, there is little medical evidence indicating he has a chronic headache disorder.  When he established care with VA in 2009 and provided his medical history, he did not report any chronic headaches.  When he was hospitalized following a seizure in April 2009, he denied any headaches as part of his medical history.  Records from First Health Family Care show a general headache complaint in 2011.  

Even taking the Veteran at face value, that he now has chronic headaches, there is no competent evidence suggesting they are somehow related to service.  If the Veteran had, in fact, been suffering from headaches since service, it is reasonable to assume that he would report such while seeking medical treatment, but he did not.  Moreover, if he continued to experience chronic headaches following his 1985 hospitalization, he would have reasonably reported such at separation, but he denied this.  Accordingly, the claim is denied. 

5.  Seizures

The Veteran has a history of three seizures in his lifetime in 2006, July 2007, and April 2009.  Although he testified he may have had seizures prior to those, but he failed to recognize what they were.  During an August 2009 VAMC neurological consultation, the Veteran reported at least one of these seizures occurred when he drank heavily.  The last seizure occurred when the Veteran began decreasing alcohol intake.  The Veteran described the seizures as a loss of consciousness with tonic colonic movements with a post ictal period.  Since starting Dilantin, the Veteran has had no additional seizures.  The private medical records and the Fayetteville VAMC consistently indicate the seizure disorder is caused by the Veteran's alcohol use.  

The Veteran asserts that he drank to self-medicate because of the death of his daughter, which in turned caused the seizures that he has.  The Board can only service-connect conditions having a connection to service either through a direct means (some specific injury, disease or event in service) or due to a service-connected disability.   Even though the Veteran alleges his drinking is a part of the death of his daughter, the Board would have to have found some link to the alcoholism as most likely related to the claimed psychiatric disability.  Since the Board has found against that claim, the Board is unable to service connect the seizure disorder.  Even with one set of doctors from Fayetteville Neurology not relating the seizure disorder to alcoholism, and to an unknown cause, physicians from other medical facilities have opined that the seizures are alcohol related, and an "unknown cause" still does not implicate a service-related disease or injury.  Therefore, the preponderance of the evidence is against the claim.  

II.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied with August 2008 and January 2009 letters to the Veteran.  

Regarding the duty to assist, the Board is satisfied that VA made reasonable efforts to obtain relevant records and evidence.  The evidence of record includes service treatment records and post-service treatment records.  In finding that VA satisfied the duty to assist, the Board notes that VA did not provide the Veteran with any examinations related to the claimed service connected disabilities on appeal.  However, as described above in the previous sections, there is no indication that any of the claimed disorders may be associated with the Veteran's active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, no examination is required.  

Furthermore, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative.  Both the representative and the Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairments, and plausible reasons why each should be service connected.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000).


ORDER

Service connection for a bilateral foot disability is denied. 

Service connection for a left upper extremity disability is denied. 

Service connection for a left eye disability is denied.  

Service connection for a left wrist disability is denied. 

Service connection for a left hand condition is denied.

Service connection for a low back disability is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for an acquired psychiatric disorder is denied. 

Service connection for migraines is denied. 

Service connection for a seizure disorder is denied. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


